Per curiam.
Eddie S. Castleberry petitioned for voluntary suspension of his license to practice law in the State of Georgia..Castleberry was convicted on five counts of an indictment in the United States District Court for the Northern District of Georgia charging him with viola*51tions of Sections 2 and 1951 of Title 18 of the United States Code. Castleberry admits that the offenses for which he was convicted involve his participation in paying money to a public official for the purpose of influencing the official’s conduct. He further admits that bis conviction constitutes a violation of Standard 66 of Bar Rule 4-102 (d), subjecting him to the provisions of Bar Rule 4-106. Castle-berry asks that his petition be accepted pending termination of the appeal of his conviction. The special master recommends that Castle-berry’s petition be accepted.
Decided July 15, 1996.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
Michael Abbott, for Castleberry.
We accept Castleberry’s petition for voluntary suspension from the practice of law pending termination of his appeal. Bar Rule 4-106. Castleberry is reminded of his duties under Bar Rule 4-219 (c) to give timely notice to his clients of his inability to represent them, take all actions necessary to protect the interests of his clients, and certify to this Court that he has satisfied the requirements of that rule.

Voluntary suspension accepted.


All the Justices concur.